                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION


THEODORE ROOSEVELT HUDSON,                           )
                                                     )
                         Plaintiff,                  )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:20-CV-9-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay attorney 's fees in the
amount of $5,900.00 in full satisfaction of any and all claims arising under the Equal Access to
Justice Act, 28 U.S.C. § 2412. Such payment shall be sent to: Branch W. Vincent, III, Attorney at
Law 8 Juniper Trail Southern Shores, NC 27949 Provided that the award to Plaintiff is not
subject to the Treasury Offset Program, payment shall be made by check payable to Branch W.
Vincent, III, Attorney at Law and mailed to the office address above.


This Judgment Filed and Entered on August 20, 2021, and Copies To:
Branch W. Vincent, III                               (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 20, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 2:20-cv-00009-BO Document 38 Filed 08/20/21 Page 1 of 1
